                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

JOSEPH MORGAN,                                   )
                                                 )
       Petitioner,                               )
                                                 )      CIVIL ACTION NO.
       v.                                        )      2:19-CV-675-ALB
                                                 )            [WO]
UNITED STATES OF AMERICA,                        )
                                                 )
       Respondent.                               )

                                         ORDER

       Petitioner has filed a “Motion to Withdraw Application for Habeas Corpus per

§ 2241(a)” (Doc. 6), which the court construes as Petitioner’s notice of voluntary dismissal

pursuant to Federal Rule of Civil Procedure 41(a)(1). Upon consideration of Petitioner’s

notice of voluntary dismissal, it is ORDERED that this case is DISMISSED.

       It is further ORDERED that the Recommendation (Doc. 5) is WITHDRAWN.

       The clerk of the court is DIRECTED to enter this document on the civil docket as a

final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       This case is closed.

       DONE and ORDERED this 18th day of November 2019.



                                         /s/ Andrew L. Brasher
                                   ANDREW L. BRASHER
                                   UNITED STATES DISTRICT JUDGE
